         Case 1:20-cv-00189-JSR Document 73 Filed 07/28/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,

       Plaintiffs,

v.                                                      Civil Action No. 1:20-cv-00189-JSR

PURE GROWN DIAMONDS, INC.,

IIA TECHNOLOGIES PTE. LTD D/B/A
IIA TECHNOLOGIES,

       Defendants.



CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                                        Civil Action No. 1:20-cv-00200-JSR

       Plaintiffs,

v.

FENIX DIAMONDS LLC,

       Defendant.




             DECLARATION OF MATTHEW J. MOFFA IN SUPPORT OF
                REPLY MEMORANDUM OF LAW IN SUPPORT OF
                     PLAINTIFFS’ MOTIONS TO DISMISS

I, MATTHEW J. MOFFA, do declare and state as follows:

       I am an attorney at Perkins Coie LLP licensed to practice law in the State of New York and

counsel for plaintiffs Carnegie Institution of Washington and M7D Corporation (collectively,
             Case 1:20-cv-00189-JSR Document 73 Filed 07/28/20 Page 2 of 2




“Plaintiffs”) in the present action. I make this Declaration based on my personal knowledge and

in support of the Reply Memorandum of Law in Support of Plaintiffs’ Motions to Dismiss.

        1.       Attached as Exhibit 8 is a true and correct copy of correspondence from Paul

Kokulis dated April 30, 2009.



        I declare under penalty of perjury that the foregoing is true and correct.


Dated: July 28, 2020




By:
      Matthew J. Moffa




                                                -2-
